JUSTICE NELSON
specially concurs as follows:
In view of certain statements made by the dissent, I feel compelled to make a response.
First, while the dissent seems to believe that, at some point in the future, the “numbers of cases” argument might become relevant, that ignores the fact that this argument was interjected into our case law as nothing more than an afterthought in the Great Northern case. We paid mere lip service to the argument in that case and have given nothing more than the most cursory lip service to the argument in every case in which it has been raised ever since. As our opinion points out, in every case dealing with the FELAI forum non conveniens issue, we have rejected application of the doctrine and, instead, have grounded our decision in the humanitarian and remedial policies of the Act, in the policy favoring the claimant’s choice of forum, on the open court provisions of Montana’s Constitution and on § 49-1-204, MCA. Those being the substantive grounds for our past decisions, it begs the question, “What if some future litigant does show that there is actually a ‘numbers’ problem?” Will that change the humanitarian and remedial policies underpinning the Act, the policy favoring the claimant’s choice of forum, the provisions of our Constitution or *159§ 49-1-204, MCA? I submit that, absent some substantial change in federal law, in our State Constitution and in Montana’s statutory law, none of which are within the reach of this Court, the reasons why we have rejected application of the forum non conveniens doctrine in FELA cases for the last thirty years will be the same in the future, numbers or no numbers. Given the rationale for our past decisions and the current state of the law, the “numbers” argument is, in fact, irrelevant.
Second, that federal courts may transfer FELA cases between different federal courts in different states under the doctrine of forum non conveniens or under federal statutory law is not the issue. Montana has not adopted the common law doctrine of forum non conveniens in any case, FELA or non-FELA, and, the dicta in Haug notwithstanding, Montana does not have a forum non conveniens statute akin to 28 U.S.C. § 1404(a). While the dissent maintains that FELA has been effectively “neutralized” by Congress’ adoption of 28 U.S.C. § 1404(a) (a conclusion that, I suspect, may come as a shock to courts, litigants and practitioners), it is not clear why, how or under what authority this Court should apply federal statutory law applicable to federal cases in our State court proceedings. I am at a loss to understand why the federal forum non conveniens statute is even relevant to our inquiry here.
Third, and finally, I disagree with the dissent’s basic premise. Our opinion is not broad at all. We simply follow thirty years of clear and unequivocal precedent established in our own case law in stating, in effect, that we are taking a theory that was dead on arrival to begin with off of life support. If the dissent wants to keep reexamining this issue every few years, then I submit that it is obligated to explain why the policies underpinning the Act and our prior cases have suddenly, after three decades, changed, and while Article II, Section 16, of our Constitution and § 49-1-204, MCA, really do not mean what we have repeatedly said they do. There is no legal basis to reexamine this issue. There was no legal basis for the numbers argument in the first place (as we have implicitly acknowledged for thirty years), and, unless the law and Constitution are changed, there will be no basis for that argument in the future. Breathing into a corpse periodically simply will not bring it to life.
JUSTICES GRAY and TRIEWEILER join in the foregoing special concurrence.